*1361TRANSFER ORDER
Sarah S. Vance, Chair
Before the Panel: Plaintiffs in the Eastern District of Louisiana Veronica Smith and District of Colorado Gahan actions, listed on Schedule A, move under 28 U.S.C. § 1407 to centralize pretrial proceedings in this litigation in the Eastern District of Louisiana or, alternatively, the Southern District of Illinois. This litigation consists of thirty-three actions pending in sixteen districts, as listed on Schedule A. The Panel also has been notified of fifty-six related actions pending in twenty-five districts.1
All parties agree that centralization is warranted, but disagree as to the most appropriate transferee district. Plaintiffs in ten actions and potential tag-along actions have responded to the motion, and they variously argue in support of centralization in the Eastern District of Louisiana, the Southern District of Illinois, the District of Minnesota, the Northern District of Illinois, the Southern District of Mississippi, or the Northern District of California. Responding defendant Sanofí-Aventis U.S. LLC (Sanofi-Aventis) suggests centralization in the District of Colorado or the District of New Jersey or, alternatively, supports centralization in the Eastern District of Louisiana, the District of Minnesota, or the Northern District of Illinois.
On the basis of the papers filed and hearing session held, we find that these actions involve common questions of fact, and that centralization in the Eastern District of Louisiana will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. All the actions share common factual questions arising out of allegations that Taxotere (docetaxel), a chemotherapy drug, causes permanent hair loss, that defendants were aware of this possible side effect and failed to warn patients, and that defendants marketed Taxotere as more effective than other chemotherapy drugs when other drugs were equally effective without the associated permanent hair loss. Plaintiffs in these actions each allege that they experienced permanent hair loss as a result of using Taxotere. All actions will require discovery regarding the design, testing, manufacturing, marketing, and labeling of Taxotere. Centralization will eliminate duplicative discovery; prevent inconsistent pretrial rulings; and conserve the resources of the parties, their counsel, and the judiciary.
Given the geographic dispersal of the pending actions and the widespread nature of this litigation, no particular district or region emerges as a clear focal point. We are persuaded that the Eastern District of Louisiana is an appropriate transferee forum. Plaintiffs in six actions and potential tag-along actions and responding defendant support centralization in this district, in the first instance or in the alternative, and ten actions and potential tag-along actions already are pending there. The Eastern District of Louisiana is an easily accessible and reasonably central district. Additionally, Judge Lance M. Af-rick is a seasoned jurist who is willing and able to handle this litigation, but who has not yet had the opportunity to preside over an MDL.
IT IS THEREFORE ORDERED that the actions listed on Schedule A and pending outside the Eastern District of Louisiana are transferred to the Eastern District of Louisiana and, with the consent of that *1362court, assigned to the Honorable Lance M. Africk for coordinated or consolidated pretrial proceedings,
SCHEDULE A
MDL No. 2740—IN RE: TAXOTERE (DOCETAXEL) PRODUCTS LIABILITY LITIGATION
Central District of California
COLLINS v. SANOFI S.A., ET AL., C.A. No. 2:16-05418
Northern District of California
DODSON v. SANOFI S.A., ET AL., C.A. No. 4:16-01251
District of Colorado
GAHAN v. SANOFI S.A., ET AL., C.A. No. 1:15-02777
LEITH v. SANOFI S.A., ET AL., C.A. No. 1:16-00741
Northern District of Illinois
SPANN v. SANOFI S.A., ET AL., C.A. No. 1:16-03038
PISTONE v. SANOFI S.A., ET AL., C.A. No. 1:16-04028
TRAYLOR v. SANOFI S.A., ET AL., C.A. No. 1:16-05651
JOHNSON v. SANOFI-AVENTIS U.S. LLC, ET AL., C.A. No. 1:16-06754
WYSOCKI v. SANOFI S.A., ET AL., C.A. No. 1:16-07059
Southern District of Illinois
CHASE v. SANOFI S.A., ET AL., C.A. No. 3:16-00588
DALTON v. SANOFI S.A., ET AL., C.A. No. 3:16-00718
KOONTZ v. SANOFI S.A., ET AL., C.A. No. 3:16-00805
District of Kansas
DETRIXHE v. SANOFI S.A., ET AL., C.A. No. 2:16-02250
Eastern District of Louisiana
BEMISS v. SANOFI S.A., ET AL., C.A. No. 2:16-06425
SMITH v. SANOFI S.A., ET AL., C.A. No. 2:16-07794
WEBB v. SANOFI S.A., ET AL., C.A. No. 2:16-10763
WALTER v. SANOFI S.A., ET AL., C.A. No. 2:16-12706
SMITH v. SANOFI S.A., ET AL., C.A. No. 2:16-12943
Middle District of Louisiana
BURNEY v. SANOFI S.A., ET AL., C.A. No. 3:16-00388
District of Minnesota
TOUCHI-PETERS v. SANOFI S.A., ET AL., C.A. No. 0:16-02464
Southern District of Mississippi
JONES v. SANOFI S.A., ET AL., C.A. No. 3:16-00288
CARPENTER v. SANOFI S.A., ET AL., C.A. No. 3:16-00289
CHASE v. SANOFI S.A., ET AL., C.A. No. 3:16-00404
TOLEFREE v. SANOFI S.A., ET AL., C.A. No. 3:16-00412
GRINES v. SANOFI S.A., ET AL., C.A. No. 3:16-00488
Western District of North Carolina
MOTTOLA v. SANOFI S.A., ET AL., C.A. No. 3:16-00255
WOOD v. SANOFI S.A., ET AL., C.A. No. 3:16-00261
*1363Northern District of Ohio
CARSON v. SANOFI S.A., ET AL., C.A. No. 1:16-00165
District of South Carolina
MEYERS v. SANOFI SA, ET AL., C.A. No. 3:16-02536
CLINKSCALES v. SANOFI SA, ET AL., C.A. No. 6:16-02376
Eastern District of Tennessee
ADAMS v. SANOFI-AVENTIS, S.A., ET AL., C.A. No. 3:16-00365
Northern District of Texas
FREE v. SANOFI S.A., ET AL., C.A. No. 2:16-00074
Western District of Texas
GORNIAK v. SANOFI S.A., ET AL., C.A. No. 1:16-00637

. These and any other related actions are potential tag-along actions. See Panel Rules 1.1(h), 7.1, and 7.2.